Citation Nr: 9924889	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-34 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a lower back 
disability.

3.  Entitlement to service connection for a psychiatric 
disability, including an adjustment disorder, with depressive 
mood.

4.  Entitlement to service connection for a disability of the 
lower extremities manifested by shin splints, with 
periostitis.

5.  Entitlement to service connection for flat feet.

6.  Entitlement to a compensable disability evaluation for a 
respiratory disability manifested by chronic nasal 
obstruction with rhinosinusitis.

7.  Entitlement to a compensable disability evaluation for a 
thoracic disability manifested by thoracic strain and 
trapezius spasm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty for more than 21 years, to 
include from November 1974 to October 1978 and from February 
1988 to November 1996.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Hartford, Connecticut, Regional Office 
(RO), dated in January and April 1997.  The St. Petersburg, 
Florida, RO thereafter certified the appeal.

The Board notes that the veteran's representative has listed 
the issues of service connection for bronchitis and increased 
ratings for service-connected patellofemoral syndrome of both 
knees as issues that are also on appeal.  None of these 
issues is on appeal before the Board because the veteran 
failed to perfect them, notwithstanding his having been 
advised, in the cover letter to the March 1998 Supplemental 
Statement of the Case in which they were first addressed and 
discussed, that he had the duty to do so, if he wished to 
continue (i.e., perfect) their appeal.

The Board also notes that the RO has addressed the bilateral 
hearing loss issue as a new and material evidence issue, 
rather than as a simple direct service connection issue.  The 
record shows that service connection for right ear hearing 
loss was first denied in a January 1997 rating decision and 
thereafter service connection for "hearing loss," 
presumably bilateral, was denied in an April 1997 rating 
decision.  The veteran filed a timely Notice of Disagreement 
with the April 1997 denial in October 1997 and he thereafter 
perfected the appeal, in December 1997.  There has been no 
final denial of this claim for service connection ever and, 
therefore, there is no need to address the issue as a new and 
material evidence issue.  Accordingly, the Board has listed 
the matter simply as entitlement to service connection for 
bilateral hearing loss.


REMAND

The veteran contends that he is entitled to service 
connection for the disabilities listed above in issues one 
through five and to increased ratings for the service-
connected respiratory and thoracic disabilities.  After a 
review of the evidentiary record, the Board finds that 
additional development is necessary.  In particular, it is 
noted that the RO has yet to schedule the veteran for the RO 
hearing that he requested in his VA Form 9 of December 1997, 
in which he also perfected the seven issues listed on the 
first page of this remand.  A handwritten note on the left 
border of this form appears to indicate that the request was 
"added to [the Hearing Officer's] log [on] 12/23/97," but 
it seems that the hearing was never scheduled and that the 
veteran has not withdrawn his request for it.  Consequently, 
a remand is in order at this time.

Additionally, the Board is of the opinion that the veteran 
should be examined by a VA specialist in disabilities of the 
musculoskeletal system, in order to obtain his or her medical 
opinion as to whether a chronic disability of the lumbosacral 
spine is currently manifested and, if it is, whether it is as 
likely as not that the disability is causally related to 
service.  Similar questions should be answered by the 
specialist regarding the diagnosed flatfeet and the claimed 
shin splints, with periostitis.  Also, the specialist should 
be asked to examine the veteran's thoracic spine and 
trapezius area and describe in detail any current 
symptomatology affecting those areas.

The United States Court of Veterans Appeals (known as the 
United States Court of Appeals for Veterans Claims since 
March 1999, hereinafter referred to as "the Court") has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998) requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  This requirement 
is not optional, nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990).  Accordingly, the appealed matters 
are all REMANDED for the following development:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matters 
remain on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
He should also be advised, in the same 
written communication, of his obligation 
to cooperate with the development of the 
appealed claims, which includes his duty 
to report for all scheduled medical 
examinations.  He should also be informed 
that the consequences of his failing to 
report for a VA examination without good 
cause might include the denial of the 
appealed claims for additional VA 
benefits.  See, 38 C.F.R. §§ 3.158, 3.655 
(1998).

2.  After the above action has been 
completed, the RO should schedule the 
veteran for a VA medical examination by a 
specialist in disabilities of the 
musculoskeletal system.  Copies of all 
notifications and other communications 
sent to the veteran should be made part 
of the claims folders and, if the veteran 
fails to report for this examination 
without good cause, the RO should 
indicate so in a memorandum to the file.

The claims folders, including a copy of 
this remand, should be made available to 
the examiner prior to the examination.  
He or she should be informed of all the 
disabilities for which the veteran 
currently is service-connected and asked 
to review all the pertinent evidence in 
the record, to include the reports of the 
pertinent medical examinations that were 
conducted in 1997 and 1998, as well as a 
copy of the present decision/remand.

The examiner should then be asked to 
request, and interpret for the record, 
any additional studies or tests deemed 
necessary, conduct a comprehensive 
medical examination of the veteran's 
musculoskeletal system, with emphasis on 
the lumbosacral spine and lower 
extremities, including the feet, and 
thereafter submit a comprehensive and 
legible report of medical examination 
which should include, at least, the 
following information:

A.  A statement as to whether he or 
she reviewed the claims folders, 
including a copy of this remand, 
prior to the examination.

B.  His or her opinion as to whether 
a chronic disability of the 
lumbosacral spine is currently 
manifested and, if it is, whether it 
is as likely as not that the 
disability is causally related to 
service.

C.  Addressing each foot separately, 
his or her opinion as to whether it 
is as likely as not that the 
diagnosed flatfeet were incurred, or 
aggravated, by service. 

D.  Addressing each lower extremity 
separately, his or her opinion as to 
whether the claimed shin splints, 
with periostitis, are currently 
manifested and, if they are, whether 
it is as likely as not that the 
disabilities are causally related to 
service.  

E.  A thorough description of any 
symptomatology currently affecting 
the veteran's thoracic spine and/or 
trapezius area, as well as his or 
her findings regarding the degree to 
which pain, fatigue, weakness and 
incoordination impair the function 
of these areas of the veteran's 
musculoskeletal system, if they do.

3.  The veteran should also be scheduled 
for the requested RO hearing.  Copies of 
all notifications and other 
communications sent to the veteran should 
be made part of the claims folders and, 
if the veteran fails to report for the 
hearing without good cause, the RO should 
indicate so in a memorandum to the file.
The RO should then make sure to associate 
with the claims folders a copy of the 
transcript of the RO hearing or a 
document reflecting the veteran's failure 
to show for the hearing.

4.  Following completion of all the 
foregoing, the RO should review the 
claims folders and ensure that all the 
requested development has been fully 
accomplished, that all actions in that 
regard have been fully documented in the 
record and that the report of the medical 
examination requested in this remand has 
been associated with the files.  If any 
development is found to be incomplete, 
appropriate corrective action should be 
implemented at once.

5.  After the RO has verified that all 
the above development has been fully 
accomplished, the RO should then 
adjudicate all the appealed matters, 
including consideration of the question 
of whether the increased ratings sought 
can be granted on an extra-schedular 
basis.

If, after the re-adjudication of the appealed matters, either 
one of the benefits sought on appeal remains denied, the RO 
should provide both the veteran and his representative with a 
Supplemental Statement of the Case, with an appropriate 
period to respond.  Thereafter, the matters should be 
returned to the Board, for their review on appeal.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the record and to afford him due 
process of law and that, consequently, no action is required 
of him at this time until he receives further notice from VA.  
He also is hereby again reminded that he has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The appealed claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











